DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	The amendment filed 8/24/22 has been received and considered for examination.   Claims 1, 4, 6-8, 10-11, 14, 16-28 are presently pending with claims 1, 4, 6-8, and 10 withdrawn; claims 16-18, 21, 24-26 rejected; and claims 11, 14, 19-20, 22-23, and 27-28 are allowed.  

Claim Objections
3.	Claim 11 is objected to because of the following informalities:  In line 10, the phrase “and at least one narrow wavelength light sources are selected” should read “and at least one narrow wavelength light source selected” for consistency for the “at least one” portion of the phrase.  Appropriate correction is required.

Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Response to Arguments
5.	Applicant’s arguments with respect to all pending claims, except for claim 21, have been considered and are persuasive.   
Regarding claim 21, Applicant argues that the prior art of Shur completely lacks a suggestion of the use of Applicant's 465 nm to 475 nm in combination with the wavelengths in the UV ranges. This argument is not persuasive as claim 21, as written, does not require that the prior art teach this claimed wavelength range.  Claim 21 only requires at least two of the claimed narrow wavelength light sources be selected from the group consisting of 200-410nm, 275-285nm, and 465-475nm.    Thus, a teaching of two light sources within the range of 200-410nm and 275-285nm (such as taught by Shur in col. 16) reads on the claim limitation.   Therefore, the rejection of claim 21 as being anticipated by Shur is maintained.  


Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 16-18 and 24-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claims 16-18 and 24-26 each recite the limitation “said narrow length light source” in line 1 or 2.   There is insufficient antecedent basis for these limitations in the claims.  It appears that this phrase should read “said narrow wavelength light sources” in each claim.


Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claim(s) 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shur et al. (USPN 9,707,307 B2) (hereafter “Shur”).
	Regarding 21, Shur discloses an apparatus (10) for providing microbial disinfection, the apparatus comprising: 
	a power source (19) providing asynchronous, intermittent power (col. 12, lines 45-67); a plurality of narrow wavelength light sources (UV LED’s 12 or 312), having a narrow wavelength characteristics consistent with the spectral widths of single color LEDs (see col. 8, lines 10-30; col. 9, lines 22-58; col. 15, line 55 to col. 16, line 35), driven by the power source (19) and operating at duty cycles corresponding to the asynchronous, intermittent power; and a controller (computer system 20) operatively connected to the power source (19) and configured to provide the asynchronous, intermittent power, and driving the one or more light sources (12 or 312) to provide asynchronous, intermittent lighting at one or more narrow wavelengths to provide a sufficiently high intensity for rapid microbial disinfection process, while reducing the average energy consumption required for microbial disinfection during the microbial disinfection process by targeting multiple cellular sites along different inactivation pathways (see col. 9, lines 4-21; col. 15, line 55 to col. 16, line 35 – computer system 20 is configured for providing asynchronous intermittent power to the LED light sources (12 or 312) to provide rapid disinfection).  Shur further discloses that the controller (computer system 20) adjusts a frequency, duty cycle, and illumination sequence of said at least three narrow wavelength light sources; and an LED light source used as at least one of the narrow wavelength light sources (see col. 9, lines 4-59; col. 15, line 55 to col. 16, line 35).
Regarding claim 15, Shur further discloses (see col. 9, lines 4-59; col. 15, line 55 to col. 16, line 35 that the controller (20) configured to adjust a frequency, duty cycle, and illumination sequence of said at least three narrow wavelength light sources (320A-320D); said plurality of narrow wavelength light sources comprising at least two of which narrow wavelength light sources comprise: a single wavelength LED light source having a wavelength range from 200 nm to 410 nm and a spectral width narrower than 100 nm, a single wavelength LED light source having a wavelength range from 275 nm to 285 nm and a spectral width narrower than 100 nm, and a single wavelength LED light source having a wavelength range from 465 nm to 475 nm and a spectral width narrower than 100 nm (See col. 16, lines 15-34).

Allowable Subject Matter
10.	Claims 11, 14, 19-20, 22-23, and 27-28 are allowed.
The following is an examiner’s statement of reasons for allowance: the Applicant’s arguments filed 8/24/22, regarding claims 11, 14, 19-20, 22-23, and 27-28, been considered and are persuasive. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

11.	Claims 16-18 and 24-26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E CONLEY whose telephone number is (571)272-8414.  The examiner can normally be reached on M-F, 8:30am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/SEAN E CONLEY/               Primary Examiner, Art Unit 1799